              UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF WISCONSIN

 UNITED STATES OF AMERICA,

                            Plaintiff,            Case No. 19-CR-236-1-JPS

 v.

 MAURICE TOLBERT,
                                                                  ORDER
                            Defendant.


       On December, 10 2019, the grand jury returned an eighteen-count

Indictment, charging Defendant with eight counts of conspiracy, armed

robbery, and unlawful use of firearms in violation of 18 U.S.C. §§ 2, 371,

922(g)(1), 924(c)(1)(A)(ii), 924(a)(2), 1951(a). (Docket #1). On February 20,

2020, the parties entered into a plea agreement as to Counts Two, Four, Five,

Six, Eight, and Nine of the Indictment. (Docket #27).

       The parties appeared before Magistrate Judge William E. Duffin on

March 9, 2020 to conduct a plea colloquy pursuant to Federal Rule of

Criminal Procedure 11. (Docket #32). Defendant entered a plea of guilty as

to Counts Two, Four, Five, Six, Eight, and Nine of the Indictment. Id. After

cautioning and examining Defendant under oath concerning each of the

subjects mentioned in Rule 11, Magistrate Judge Duffin determined that the

guilty plea was knowing and voluntary, and that the offenses charged were

supported by an independent factual basis containing each of the essential

elements of the offenses. (Docket #33 at 1).

       That same day, Magistrate Judge Duffin filed a Report and

Recommendation with this Court, recommending that: (1) Defendant’s plea
of guilty be accepted; (2) a presentence investigation report be prepared;

and (3) Defendant be adjudicated guilty and have a sentence imposed

accordingly. Id. at 2. Pursuant to General Local Rule 72(c), 28 U.S.C. §

636(b)(1)(B), and Federal Rule of Criminal Procedure 59(b), the parties were

advised that written objections to that recommendation, or any part thereof,

could be filed within fourteen days of the date of service of the

recommendation. Id. To date, no party has filed such an objection. The

Court has considered Magistrate Judge Duffin’s recommendation and,

having received no objection thereto, will adopt it.

       Accordingly,

       IT IS ORDERED that Magistrate Judge William E. Duffin’s Report

and Recommendation (Docket #33) be and the same is hereby ADOPTED.

       Dated at Milwaukee, Wisconsin, this 3rd day of April, 2020.

                                   BY THE COURT:



                                   ____________________________________
                                   J. P. Stadtmueller
                                   U.S. District Judge




                                 Page 2 of 2
